                           UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION



FINTIV, INC.,                                  )
                                               )
                Plaintiff,                     )
                                               )       Civil Action No. 6:18-cv-372-ADA
       v.                                      )
                                               )       JURY TRIAL DEMANDED
APPLE INC.,                                    )
                                               )
                Defendant.                     )
                                               )
                                               )


               DEFENDANT APPLE INC.’S NOTICE OF COMPLIANCE
              REGARDING SUBMISSION OF TECHNOLOGY TUTORIAL

       Defendant Apple Inc. (“Apple”) provides notice that it has complied with the Technology

Tutorial submission deadlines contained in the Court’s Agreed Scheduling Order (Dkt. No. 38)

by providing the Court and Plaintiff Fintiv, Inc. with Apple’s Technology Tutorial via electronic

transmission served on October 24, 2019.


Dated: October 25, 2019                            Respectfully submitted,

                                                   Claudia Wilson Frost – Lead Counsel
                                                   Texas Bar No. 21671300
                                                   ORRICK, HERRINGTON & SUTCLIFFE LLP
                                                   609 Main, 40th Floor
                                                   Houston, TX 77002
                                                   Telephone: 713.658.6400
                                                   Facsimile: 713.658.6401
                                                   cfrost@orrick.com
                                               Travis Jensen
                                               California Bar No. 259925
                                               ORRICK, HERRINGTON & SUTCLIFFE LLP
                                               1000 Marsh Rd.
                                               Menlo Park, CA 94025
                                               Telephone: 650.614.7400
                                               Facsimile: 650.614.7401
                                               tjensen@orrick.com

                                               /s/ J. Stephen Ravel
                                               J. Stephen Ravel
                                               Texas State Bar No. 16584975
                                               J.R. Johnson
                                               Texas State Bar No. 24070000
                                               KELLY HART & HALLMAN LLP
                                               303 Colorado, Suite 2000
                                               Austin, Texas 78701
                                               Tel. (512) 495-6429
                                               Fax (512) 495-6401
                                               steve.ravel@kellyhart.com
                                               jr.johnson@kellyhart.com
                                               ATTORNEYS FOR APPLE INC.




                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing was served upon

all counsel of record via the Court’s ECF system on October 25, 2019.



                                               /s/ J. Stephen Ravel
                                               J. Stephen Ravel
